Per Curiam.

On March 5, 1964 there was filed in the District Court of the United States for the Western District of New York a five-count indictment against respondent William P. Stewart, an attorney. The first four counts alleged that respondent had received a gross income of $11,769.12 in 1957; $18,926.54 in 1958; $12,362.50 in 1959 and $12,900 in 1960 and that he willfully and knowingly failed to file a Federal income tax return for each year respectively in violation of section 7203 of title 26 of the United States Code (Internal Revenue Code). The fifth count alleged violation of subdivision (1) of section 7206 of the Revenue Code.
On December 21, 1964 after a five-day trial before a jury he was found guilty as charged in the first four counts and not guilty of the fifth count. On January 15, 1965 respondent was sentenced to pay a fine of $1,000 on each count, but payment was remitted on counts 2, 3 and 4. The fine was paid.
These facts constitute a violation of canon 29 and canon 32 of the Canons of Professional Ethics, making respondent guilty of professional misconduct. (Matter of Edelbaum, 10 A D 2d 64.) Respondent’s willful failure to file a tax return in each of four successive years demonstrates an attitude wholly inconsistent with the recognition of proper professional standards, warranting disciplinary action. (Cf. Matter of Mahon, 15 A D 2d 232; Matter of Costello, 21 A D 2d 364.)
Respondent should be punished by suspension from the practice of law for a period of six months and thereafter until further order of the court.
Williams, P. J., Goldman, Henry, Noonan and Del Vecchio, JJ., concur.
Respondent is suspended from practice of law for a period of six months and thereafter until further order of the court.